Conviction for murder; punishment, five years in the penitentiary.
Our attention is called by the State's Attorney with this court to the fact that none of the bills of exception appearing in the record are approved by the trial court. This appears to be true. We cannot consider same. See Branch's Annotated P. C., Sec. 139.
What purports to be a statement of facts is not signed, certified or approved in any way by the trial judge. Same can not be considered. Horn v. State, 7 S.W.2d 92.
The record contains an affidavit on behalf of appellant of his inability to pay the costs of a transcript of the facts. Evidently this was brought to the attention of the trial court because he made an order directing the court stenographer to make out such transcript and deliver it to the attorney for the appellant. Nothing to the contrary appearing, we presume this was done. The indictment, judgment and sentence are in conformity with the law, and no error appearing, the judgment will be affirmed.
Affirmed. *Page 519